EXHIBIT 10.36



















THE PHOENIX COMPANIES, INC.

EQUITY DEFERRAL PLAN




Effective as of January 1, 2009










































--------------------------------------------------------------------------------














ARTICLE I

PURPOSE AND EFFECTIVE DATE




1.01

Purpose The Phoenix Companies, Inc. Equity Deferral Plan is intended to provide
Employees with a plan to defer receipt of equity awards and act as a repository
for deferrals of Restricted Stock Units.  The Phoenix Companies, Inc. Equity
Deferral Plan is intended to be an unfunded plan under the Employee Retirement
Income Security Act of 1974, as amended, that is maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees.

1.02

Effective Date The Phoenix Companies, Inc. Equity Deferral Plan is effective as
of January 1, 2009.

ARTICLE II

DEFINITIONS




2.01

"Adjustment Event" means any stock dividend, stock split or share combination
of, or extraordinary cash dividend on, the Common Shares or recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, exchange
of shares, warrants or rights offering to purchase Common Shares at a price
substantially below fair market value, or other similar event affecting the
Common Shares.

2.02

"Award" means the award of a Restricted Stock Unit under

The Phoenix Companies, Inc. 2003 Restricted Stock, Restricted Stock Unit and
Long-Term Incentive Plan.




2.03

“Beneficiary” means the person(s) or entity, including one or more trusts, last
designated by an Employee on a form or electronic media and accepted by the
Committee or its duly authorized representative as a beneficiary,
co-beneficiary, or contingent beneficiary to receive benefits payable under the
Plan in the event of the death of the Employee.  In the absence of any such
designation, the Beneficiary shall be (i) the Employee’s surviving spouse or
domestic partner, (ii) if there is no surviving spouse or domestic partner, the
Employee’s children (including stepchildren and adopted children) per stirpes,
or (iii) if there is no surviving spouse or domestic partner and/or children per
stirpes, the Employee’s estate.  




2.04

“Board of Directors” means the board of directors of the Company.

2.05

“Code” means the Internal Revenue Code of 1986, as amended.

2.06

“Committee” means the Compensation Committee of the Board of Directors or such
other committee of the Board of Directors as the Board of Directors shall
designate from time to time.

2.07

“Common Shares” means the common stock of the Company, par value $0.01 per
share.

2.08

“Company” means The Phoenix Companies, Inc. and any successor thereto.

2.09

“Crediting Period” means August 1 of one calendar year to July 31 of the
subsequent calendar year (or, if earlier, the date on which final distribution
is made hereunder).

1

--------------------------------------------------------------------------------



2.10     “Disability” means that a Participant is:

(a) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or

(b) by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
Employees of the Company.

2.11

"Dividend Equivalent" means an amount equal to the cash dividends paid by the
Company on a Common Share.

2.12

"Employee" means any person who is employed by the Company on an hourly or
salaried basis, but shall not include leased employees within the meaning of
Code sections 414(n)(2) and 414(c)(2).

2.13

“Equity Account” means the account established for the deposit/delivery of RSUs
deferred under Section 4.01 (which RSUs will be converted to Common Shares
pursuant to Section 6.05), as well as any Dividend Equivalents credited under
Section 6.03 and interest credited under Section 6.04.  

2.14

"Participant" means any Employee designated by the Committee (or the Chief
Executive Officer pursuant to a delegation from the Committee) to participate in
the Plan that elects to defer RSUs pursuant the terms of the Plan.

2.15

“Plan” means The Phoenix Companies, Inc. Equity Deferral Plan as is set forth in
this document as it may be amended from time to time.

2.16

"Restricted Period" means the period during which RSU awards are subject to
forfeiture or restrictions on transfer (if applicable) pursuant to The Phoenix
Companies, Inc. 2003 Restricted Stock, Restricted Stock Unit and Long-Term
Incentive Plan.

2.17

"Restricted Stock Unit" or “RSU” means an Employee’s right to receive one Common
Share at the end of a specified period of time, which right is subject to
forfeiture and restrictions on transferability, in accordance with The Phoenix
Companies, Inc. 2003 Restricted Stock, Restricted Stock Unit and Long-Term
Incentive Plan.

2.18

“RSU Deferral Date” means the date that an RSU would have converted into Common
Shares pursuant to The Phoenix Companies, Inc. 2003 Restricted Stock, Restricted
Stock Unit and Long-Term Incentive Plan had the receipt of such Common Shares
not been deferred pursuant to an election under Section 5.01.




2.19

“Separation from Service” shall have the meaning set forth and described in the
final regulations promulgated under Code section 409A.

2.20

“Target Compensation” means an active Employee’s salary, target annual bonus and
target long-term incentive for the applicable calendar year.



2

--------------------------------------------------------------------------------

 

ARTICLE III
PARTICIPATION




3.01

Eligibility Unless otherwise determined by the Chief Executive Officer pursuant
to a delegation from the Committee, any active Employee with Target Compensation
in excess of the annual compensation limit set forth in Code section 401(a)(17)
shall be eligible to participate in this Plan.

3.02

Commencement of Participation Each eligible Employee shall become a Participant
in the Plan as of the date he or she meets the above requirement and elects to
defer RSUs as described in Section 4.01.

3.03

Termination of Participation An Employee shall cease to be a Participant as of
the date such Employee ceases to meet all of the requirements of Section 3.01
above; provided, however, that benefits accrued by the Employee as of such date
shall not be reduced and shall be paid as provided herein.


ARTICLE IV
RESTRICTED STOCK UNITS




4.01

RSU Deferrals An eligible Employee may elect to defer between 1% and 100% of the
RSUs that the Company has awarded to the Employee.  




4.02

Conversion into Common Shares  RSUs are not convertible into Common Shares until
the Employee’s Separation from Service or the fixed date elected by the Employee
under Section 5.02(b), subject to the settlement rules provided in Section 6.05.

ARTICLE V

ELECTIONS TO DEFER




5.01

Elections to Defer Under Section 4.01




(a) Performance-Based Awards.  Deferral elections made by Participants, who are
Employees at the beginning of the applicable performance period or the date that
the performance criteria are established, must be made by the earlier of:




(i) at least six (6) months prior to the end of the relevant performance period
that is applicable to the incentive compensation; or




(ii) the date the amount to be paid becomes readily ascertainable.




All deferral elections become irrevocable upon the earlier of (i) or (ii) above.

     

For a Participant (including a newly eligible Participant) to be eligible to
make a deferral election in accordance with this subparagraph (a), the
Participant must have performed services continuously from the later of (A) the
beginning of the performance period for the performance-based compensation or
(B) the date upon which the performance criteria with respect to the
performance-based compensation are established, through the date on which the
Participant makes the deferral election.  In addition, in no event may a
deferral election under this subparagraph be made after the




3

--------------------------------------------------------------------------------



­


performance-based compensation has become readily ascertainable within the
meaning of Treasury Regulation § 1.409A-2(a)(8).   




(b) Non-Performance Based Awards (time vested).  Deferral elections must be
made:




(i)  by the end of the Participant’s taxable year immediately preceding the
taxable year in which the services underlying the compensation are to be
performed; or




(ii)  for certain forfeitable rights, if the Participant has a legally binding
right to a payment in a subsequent year that is subject to a condition requiring
the service provider to provide services for a period of at least 12 months from
the date that the Participant obtains the legally binding right to avoid
forfeiture of the payment, on or before the 30th day after the Participant
obtains a legally binding right to the compensation, provided that the election
is made at least 12 months in advance of the earliest date at which the
forfeiture condition could lapse.  




A newly eligible Participant must make an election within 30 days of initial
eligibility (based on the plan aggregation rules) and such election applies only
to compensation on and after the election date.




(c) Unless determined otherwise by the Committee, deferral elections will be
carried over from year to year until the Participant makes an affirmative
election to modify or terminate the election within the permitted time frames.




5.02

Time and Form of Payment




(a) The Participant has no election rights as to the form of payment of any
Equity Account.  The form of payment is a lump sum, as set forth in Section
6.05.  




(b) Except as provided in Section 5.03, any distribution from a Participant’s
Equity Account will always commence upon the earlier of:




(i)

The six month anniversary of Separation from Service, or




(ii)

Fixed date (“in-service withdrawal” date).




A Participant has the right to elect whether he or she wants a distribution to
be made upon (i) the six month anniversary of Separation from Service or (ii)
the earlier of the six month anniversary of Separation from Service and a fixed
date.  A Participant who fails to make such an election shall be deemed to have
elected the six month anniversary of Separation from Service as the time of
payment.




A Participant may make a different time of payment election for the deferrals on
each Award.  These elections must be made within the time frames set forth in
Section 5.01.  Initial elections will be carried over from year to year until
the Participant makes an affirmative election to modify or terminate the
election within the permitted time frames.

4

--------------------------------------------------------------------------------




­


5.03

Payment on Death If any amounts are payable under the Employee’s RSU award after
the Employee dies, the Company will pay them to the Employee’s Beneficiary
within 90 days of the Director’s date of death.




5.04

409A Transition Relief Provision Notwithstanding any other provision to the
contrary in this Plan, Participants may be permitted to make elections prior to
January 1, 2009 in accordance with the transition rules in effect under Code
section 409A.  







ARTICLE VI
RIGHTS AND SETTLEMENT




6.01

Rights as a Shareholder Except as provided in Section 6.07, the Employee’s RSUs
will not give the Employee any right to vote on any matter submitted to the
Company's stockholders.  The Employee will have voting rights with respect to
the Common Shares that underlie the Employee’s RSUs only after the shares have
actually been issued to the Employee.

6.02

Restrictions on Transferability The Employee will not have any right to sell,
assign, transfer, pledge, hypothecate or otherwise encumber the Employee’s RSUs.
 The Employee will not have any right to reallocate or transfer the Employee’s
RSUs deferred under the terms of this Plan to different investment options or
funds.  Any attempt to affect any of the preceding in violation of this Section
6.02, whether voluntary or involuntary, will be void.

6.03

Dividend Equivalents Unless otherwise determined by the Committee, the Company
will credit each of the Employee’s RSUs with Dividend Equivalents, either in
cash or in kind, from the RSU Deferral Date to the date RSUs are converted into
Common Shares pursuant to Section 4.02 of this Plan.  Dividend Equivalents shall
be credited to a book entry account on the Employee’s behalf at the time the
Company pays any cash dividend on its Common Shares.

6.04

Interest Credits  Unless otherwise determined by the Committee, interest will be
credited on such Dividend Equivalents credited in cash for each Crediting Period
during the period from the RSU Deferral Date for each such grant of RSUs until
distribution hereunder at the mid-term Applicable Federal Rate (as determined
under Code section 1274(d)), in effect on the first day of such Crediting
Period, provided that interest shall be credited with respect to each Dividend
Equivalent only from the date it is first credited hereunder.

6.05

Settlement of RSUs/Conversion to Shares  Subject to Section 5.03, within 90 days
after the six month anniversary of the Participant’s Separation from Service or
the date elected by the Participant under Section 5.02(b) the Company will
deliver to the Participant his or her Equity Account.

6.06

Adjustment Due to Change in Capitalization If any Adjustment Event occurs before
the Employee’s RSUs are distributed in accordance with Section 6.05, the number
of Common Shares underlying each RSU will be proportionately adjusted
accordingly, as deemed equitable and appropriate by the Board of Directors.  In
any merger, consolidation, reorganization, liquidation, dissolution or other
similar transaction, each RSU shall pertain to the securities and other property
to which a holder of the number of Common Shares underlying the RSU would have
been entitled to receive in connection with such event.  If, as a result of any
Adjustment Event, the Employee’s RSUs represent the right to receive cash




5

--------------------------------------------------------------------------------

­


in whole or in part (other than as a result of Dividend Equivalents and interest
credits), then the Company will   promptly pay the Employee such cash on the
date specified in Section 6.05.




6.07

Funding.  The Company shall be under no obligation to maintain a special or
separate fund or segregate assets or actually make any investment of any kind to
assure the payment of benefits under the Plan. Reference to any such investment
shall be solely for the purpose of aiding the Company in measuring and meeting
its liabilities under the terms of this Plan.  In the event any such investments
are made by the Company, unless otherwise determined by the Committee, the
Company shall be named the sole owner and shall have all of the rights and
privileges conferred by any instrument evidencing such investments.  Unless
otherwise determined by the Committee, such investments shall not be segregated,
set aside or held in trust or escrow and shall at all times remain the
unrestricted assets of the Company subject to the claim of its general
creditors.

ARTICLE VII
ADMINISTRATION

7.01

Administration  The Committee is authorized to reasonably interpret in good
faith the Employee’s RSU award and this Plan and to make all other reasonable
determinations in good faith necessary or advisable for the administration and
interpretation of the Employee’s RSU award to carry out its provisions and
purposes, provided that such interpretation or determination shall be consistent
with the interpretation or determination made by the Company with respect to
senior management under other similar equity compensation plans.
 Determinations, interpretations or other actions made or taken by the Committee
pursuant to the provisions of this Plan shall be final, binding and conclusive
for all purposes and upon all persons.  The Company or the Committee may consult
with legal counsel, who may be regular counsel to the Company, and shall not
incur any liability for any action taken in good faith in reliance upon the
advice of counsel.

7.02

Amendment and Termination  




(a) The Plan may be amended, modified or terminated at any time by the Company,
subject to Section 7.02(b) below and except that, without the consent of any
Employee or Beneficiary, if applicable, no such amendment, modification or
termination shall reduce or diminish the Equity Account of any Employee accrued
prior to the date of such amendment, modification or termination.  However no
amendment, modification or termination shall result or cause an acceleration of
payments or benefits under the Plan, unless the termination satisfies the Code
section 409A safe harbor summarized in Section 7.02(b).  Further, at its sole
discretion, the Company may elect, upon termination of this Plan to deliver to
the Employee or any Beneficiary, as the case may be, the number of Common Shares
then underlying the Employee’s RSUs.  Notwithstanding the foregoing to the
contrary, the Company may amend this Plan as it deems necessary or desirable to
comply with the requirements of Code section 409A, as amended, and the
regulations and pronouncements thereunder, regardless of whether any such
amendment shall cause a reduction or cessation of the Equity Account prior to
the adoption of such amendment.




(b) Plan Termination under Code section 409A.  Generally, payments may be
accelerated upon Plan termination only if:




6

--------------------------------------------------------------------------------

­


(i)  the Employer is terminating an entire category of aggregated plans, that
is, all other plans of a similar type (i.e., that are required to be aggregated
with the terminating plan under the Code section 409A final regulations);




(ii) all payments to the Employees as a result of the Plan termination are not
made until at least twelve (12) months after action taken to terminate the Plan
is taken, that is, all payments must be made between 13 and 24 months after the
date such action is taken; and




(iii) no similar successor plan can be established within three (3) years
following the date the action to terminate the Plan was taken.  




ARTICLE VIII
MISCELLANEOUS

8.01

Interpretation Consistent with Code Section 409A The intent of the parties is
that payments and benefits under this Plan comply with Code section 409A and,
accordingly, to the maximum extent permitted, this Plan shall be interpreted to
be in compliance therewith.  If any provision of this Plan would cause the
Employee to incur any additional tax or interest under Code section 409A, the
Company, to the extent feasible, shall reform such provision to try to comply
with Code section 409A through good faith modifications to the minimum extent
reasonably appropriate to conform with Code section 409A.  To the extent that
any provision hereof is modified to comply with Code section 409A, such
modification shall, to the extent reasonably possible, maintain the original
intent of the applicable provision of this Plan without violating the provisions
of Code section 409A.

8.02

Tax Withholding If, and solely to the extent required by applicable law, the
Company will have the power to withhold, or require the Employee to remit to the
Company promptly upon notification of the amount due, an amount sufficient to
satisfy Federal, state and local withholding tax requirements with respect to
the Employee’s award (or settlement thereof), and the Company may defer payment
of cash or issuance or delivery of Common Shares until such requirements are
satisfied.  The Company may, in its discretion, permit the Employee to elect,
subject to such conditions as the Company shall impose (a) to have Common Shares
deliverable in respect of the Employee’s RSU award withheld by the Company or
(b) to deliver to the Company previously acquired Common Shares, in each case,
having a fair market value sufficient to satisfy the Employee’s statutory
minimum Federal, state and local tax obligation associated with the transaction.

8.03

Common Shares Subject to an Award The Common Shares to be delivered in
connection with the Employee’s award may consist, in whole or in part, of Common
Shares held in treasury or authorized but unissued Common Shares, not reserved
for any other purpose.

8.04

Successor The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, if the Employee’s RSUs remain
outstanding, to unconditionally assume the obligations of the Company with
respect to the Employee’s RSUs in writing and will provide a copy of the
assumption to the Employee.

8.05

Requirements of Law The granting and deferral of the Employee’s RSU award and
the issuance of Common Shares will be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

7

--------------------------------------------------------------------------------

­


8.06

Instrument and Securities Law Compliance The Company shall have the authority to
determine the instruments by which the Employee’s award shall be evidenced.
 Instruments evidencing the Employee’s RSU award may contain such other
provisions as the Company deems advisable.  In addition, any Common Shares
issued in connection with the Employee’s RSU award shall be registered with the
United States Securities and Exchange Commission at the expense of the Company
for resale on or before the first day on which the Employee may transfer the
shares under the RSU award (or such later date as the Employee requests that is
in compliance with the law and permissible under the applicable Company plan)
unless such shares are eligible for sale by the Employee pursuant to Rule 144
(k) of the Securities Act of 1933 (or any successor provision) in the opinion of
the Employee’s counsel, which registration shall be in   a form reasonably
acceptable to the Employee, shall be subject to the Employee’s reasonable prior
review   and comments, shall remain effective until all Common Shares subject to
the RSU award have been sold (but need not be effective for more than 365 days
after first day on which the Employee may transfer the Common Shares subject to
the Employee’s RSU award or, if applicable, such later date as to which the
  Employee shall have requested effectiveness) and the Company and the Employee
shall, prior to the effectiveness of the registration, enter into a customary
registration rights which will contain provisions, among other things, requiring
the Company to indemnify the Employee and any third persons reasonably requested
by the Employee in connection with the sale of any Common Shares and reimburse
the Employee   for the Employee’s reasonable out-of-pocket expenses (other than
underwriting discounts) in connection therewith and will contain customary
black-out periods.  In the event of the Employee’s death, or other permitted
private transfer of the Common Shares, all of the Employee’s rights under this
Section 8.06 shall be transferred to the Employee’s Beneficiary.

8.07

Governing Law The validity, interpretation, construction and performance of this
Plan and the Employee’s RSU award shall be governed by the laws of the State of
Connecticut.




8


